Title: To Thomas Jefferson from Auguste Chouteau, 10 March 1806
From: Chouteau, Auguste
To: Jefferson, Thomas


                        
                            Monsieur Le President
                            
                            St. Louis de La Louisiane 10. Mars 1806.
                        
                        j’ai eu l’honneur de vous adresser cy devant le voeu des habitans des Districts circonvoisins de St. Louis,
                            l’éloigement des autres est cause, que je n’ai pa vous faire passer plutôt, les signatures cy jointes; veuillez avoir la
                            bonte de les reunir a celles, que vous avez dèja reçu, par là vous Serez convaincu que le voeu général de la Louisiane est
                            d’avoir pour gouverneur le général Wilkinson. 
                  j’ai l’honneur d’Etre avec un profond Respect, Monsieur Le President—Votre
                            très humble et très obéisant Serviteur
                        
                            Augte. Chouteau
                            
                        
                    